Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 1 of 10 PageID #: 6427




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                         MARTINSBURG


    WAYNE KEGLEY,

              Petitioner,


    v.                                                      CRIMINAL ACTION NO.: 3:16-CR-50-11
                                                            CIVIL ACTION NO.: 3:18-CV-134
                                                            (GROH)

    UNITED STATES OF AMERICA,

              Respondent.


                       ORDER ADOPTING REPORT AND RECOMMENDATION

              Pending before the Court is the Report and Recommendation (AR&R@) of United

    States Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this

    action was referred to Magistrate Judge Trumble for submission of a proposed R&R.

    Magistrate Judge Trumble issued his R&R on March 17, 2021. ECF No. 1301.1 In

    his R&R, Magistrate Judge Trumble recommends that the Petitioner’s Motion to

    Vacate under 28 U.S.C. § 2255 [ECF No. 1120] be denied and dismissed with prejudice.

                                               I. BACKGROUND

              Upon review of the record, the Court finds that the background and facts

    as explained in the R&R accurately and succinctly describe the circumstances

    underlying the Petitioner’s claims. For ease of review, the Court incorporates them

    herein. However, the Court has outlined the most relevant facts below.




    1   All CM/ECF references are to the criminal number, 3:16-CR-50-11, unless otherwise noted.
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 2 of 10 PageID #: 6428




          On December 6, 2016, the Grand Jury indicted the Petitioner in three counts of a

    twenty-eight-count indictment, which also charged seventeen co-defendants with various

    drug trafficking offenses. ECF No. 1. On June 8, 2017, the Petitioner entered a guilty

    plea to one count of aiding and abetting possession with intent to distribute heroin,

    pursuant to a written plea agreement. ECF Nos. 644 & 647. On November 6, 2017, this

    Court accepted the Petitioner’s guilty plea and sentenced the Petitioner to 115 months of

    imprisonment to be followed by three years of supervised release. ECF No. 931.

          On August 20, 2018, the Petitioner filed the instant motion, pursuant to 28 U.S.C.

    § 2255, moving the Court to vacate, correct, or set aside his 115-month sentence. ECF

    No. 1120. On September 24, 2018, the Petitioner refiled his motion on the court-approved

    forms. ECF No. 1129. The Petitioner asserts four grounds for relief: (1) that he received

    ineffective assistance of counsel when his trial counsel, Robert Stone, failed to file a

    notice of appeal; (2) that the traffic stop on June 23, 2016, violated his Fourth Amendment

    rights; (3) that his Presentence Investigation Report (“PSR”) violated his Eighth

    Amendment rights; and (4) that the Court failed to consider all of the § 3553(a) sentencing

    factors at his sentencing hearing. ECF No. 1129 at 4–10.

          On January 16, 2020, Magistrate Judge Trumble ordered the Respondent to file

    an answer to the Defendant’s motion to vacate [ECF No. 1207], which the Respondent

    filed on March 27, 2020. ECF No. 1218. On May 20, 2020, after having reviewed the

    Respondent’s answer, Magistrate Judge Trumble found that an evidentiary hearing was

    necessary to determine whether the Petitioner instructed his counsel to file an appeal.

    ECF No. 1222. Nicholas J. Compton was appointed to represent the Petitioner at the

    hearing. Id. An evidentiary hearing on the Petitioner’s ineffective assistance of counsel



                                                2
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 3 of 10 PageID #: 6429




    claim was held on August 24, 2020 [ECF No. 1267], and the issuance of the R&R followed

    on March 17, 2021. ECF No. 1301.

                                      II. STANDARD OF REVIEW
             Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

    the magistrate judge=s findings where objection is made. However, the Court is not

    required to review, under a de novo or any other standard, the factual or legal conclusions

    of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

    (1985). Failure to file timely objections constitutes a waiver of de novo review and of a

    Petitioner’s right to appeal this Court’s Order. 28.U.S.C. ' 636(b)(1); Snyder v. Ridenour,

    889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

    1984).

             Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

    days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). Magistrate Judge Trumble

    entered the R&R on March 17, 2021. ECF No. 1301. Mr. Compton timely filed objections

    to the R&R on April 29, 2021. 2 ECF No. 1313. Accordingly, this Court will review the

    Petitioner’s objections to the R&R de novo and the remainder of the R&R for clear error.

                                             III. DISCUSSION

             In the R&R, Magistrate Judge Trumble finds that all four of the Petitioner’s claims

    are without merit because: (1) the Petitioner cannot demonstrate ineffective assistance

    of counsel under the test set forth in Strickland v. Washington, 466 U.S. 688 (1984),

    because he waived his right to appeal as part of his plea agreement; (2) the Petitioner

    waived his right to challenge the constitutionality of the traffic stop under the Fourth


    2       On March 29, 2021, the Court granted the Defendant’s unopposed motion for an extension to file
    his objections to the R&R. ECF No. 1306.

                                                      3
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 4 of 10 PageID #: 6430




    Amendment as part of his plea agreement; (3) the Petitioner waived his right to contest

    his sentence under the Eighth Amendment as part of his plea agreement; and (4) the

    Petitioner waived his right to challenge the sentence imposed as part of the appellate

    waiver in the plea agreement because his sentence did not exceed the maximum length

    authorized by law. ECF No. 1301 at 8–23. Accordingly, Magistrate Judge Trumble

    recommends that the Court deny and dismiss the Petitioner’s motion with prejudice. Id.

    at 23.

             The Petitioner objects to the R&R’s findings regarding his first and fourth claims.

    The Court considers the Petitioner’s objections in turn below.

             A. First Objection – Ineffective Assistance of Counsel Claim

             First, the Petitioner avers that Mr. Stone’s failure to file a notice of appeal satisfies

    the two-prong test set forth in Strickland v. Washington to determine whether counsel was

    constitutionally ineffective. ECF No. 1313 at 2–6. Under Strickland, the Petitioner must

    first show that his counsel’s performance “fell below an objective standard of

    reasonableness.” Id. at 688. “Judicial scrutiny of counsel’s performance must be highly

    deferential,” and the reviewing court must recognize that “counsel is strongly presumed

    to have rendered adequate assistance.” Id. at 689-90. Then, even if the court determines

    that counsel acted unreasonably, the judgment of the criminal proceeding will not be set

    aside unless counsel’s performance was “prejudicial to the defense.” Id. at 692. To

    satisfy the second prong, the Petitioner must show “that there is a reasonable probability

    that, but for counsel’s unprofessional errors, the result of the proceeding would have been

    different.” Id. at 694.




                                                     4
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 5 of 10 PageID #: 6431




            As to the first Strickland prong, the Petitioner avers that Mr. Stone acted deficiently

    because he had a duty to consult with the Petitioner after his sentencing to determine

    whether the Petitioner wished to file a direct appeal. Id. at 3. In his objections, the

    Petitioner concedes that he never asked Mr. Stone to file a notice of appeal after he was

    convicted. 3 ECF No. 1313 at 2. However, the Petitioner argues that because he did not

    “clearly convey his wishes one way or the other about filing a notice of appeal,” Mr. Stone

    was required to “consult with the defendant to try to discover[] his wishes.” Id. at 3.

            To support his argument, the Petitioner cites Roe v. Flores-Ortega, 528 U.S. 470

    (2000), wherein the Supreme Court discussed under what circumstances an attorney has

    an obligation to consult with his client about filing an appeal. The Supreme Court held,

            [C]ounsel has a constitutionally imposed duty to consult with the defendant
            about an appeal when there is reason to think either (1) that a rational
            defendant would want to appeal (for example, because there are
            nonfrivolous grounds for appeal), or (2) that this particular defendant
            reasonably demonstrated to counsel that he was interested in appealing.

    Id. at 480. In so holding, the Supreme Court rejected the bright-line rule that an attorney’s

    failure to consult with the defendant about an appeal is per se unreasonable, and

    therefore deficient. 4 Id. at 479. Instead, the Supreme Court stated that “[i]n making this

    determination, courts must take into account all the information counsel knew or should

    have known.” Id. at 480.

            Considering all of the information Mr. Stone knew or should have known after the

    Petitioner’s sentencing, the Court finds that he did not have a duty to consult with the




    3      Where a defendant expressly requests an appeal, counsel performs deficiently by disregarding the
    defendant’s instructions. Garza v. Idaho, 139 S. Ct. 738, 3746 (U.S. 2019).

    4        However, the Supreme Court cautioned that “the better practice is for counsel to routinely consult
    with the defendant regarding the possibility of an appeal.” Flores-Ortega, 528 U.S. at 479.

                                                        5
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 6 of 10 PageID #: 6432




    Petitioner on whether he wished to file an appeal. First, the Court considers the fact that

    the Petitioner entered a guilty plea, which the Supreme Court in Flores-Ortega stated was

    a “highly relevant factor” in determining an attorney’s duty to consult, as a guilty plea

    “reduces the scope of potentially appealable issues” and could “indicate that the

    defendant seeks an end to judicial proceedings.” 528 U.S. at 480. The Court also notes

    that the 115-month sentence the Petitioner received was a substantial downward

    departure from the maximum sentence provided in his plea agreement of 240 months,

    and that the Petitioner expressly waived his appellate and collateral attack rights as part

    of his plea agreement. See id. (stating that in cases where a defendant pleaded guilty,

    the court must consider “whether the defendant received the sentence bargained for as

    part of the plea and whether the plea expressly reserved or waived some or all appeal

    rights”). These factors lean against finding that a rational defendant in the Petitioner’s

    position would want to appeal.

           The Court also rejects the Petitioner’s characterization that he demonstrated a

    “reasonable . . . interest in appealing.” ECF No. 1313 at 5. The Court notes that the

    Petitioner never replied to the letter Mr. Stone sent him after his sentencing hearing that

    advised him that he had fourteen days to file a notice of appeal should he choose to do

    so. Id. at 3. Mr. Stone’s testimony from the evidentiary hearing further affirms that the

    Petitioner never expressed interest in appealing his case:

           Q. And Mr. Kegley expressed—at the end of the sentencing hearing, he
           expressed some interest to you about an appeal; correct?
           A. No. That’s not correct.
           Q. He never spoke to you about an appeal at all—
           A. No, he did not.
           Q. He never asked you if he could appeal?
           A. No.
           Q. You never told him to call your office?


                                                6
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 7 of 10 PageID #: 6433




            A. No. The—as I say, the discussion we had after his sentencing is[,] he
            thanked me because he said I actually advocated on his behalf at his
            sentencing, and he acted as if no one had ever done that before. So—I
            mean that was kind of unusual.

    Id. at 60.

            Finally, the Petitioner’s assertion that “[a]n attorney cannot simply rely on the

    appellate waiver in the plea agreement as proof that a defendant doesn’t want to appeal,”

    but “must consult with the defendant to try to discover[] his wishes,” is erroneous. ECF

    No. 1313 at 3–4. Under Flores-Ortega, Mr. Stone did not have a duty to consult with the

    Petitioner following his sentencing because (1) Mr. Stone had no reason to believe that a

    rational defendant in the Petitioner’s position would want to appeal, and (2) the Petitioner

    had not reasonably demonstrated his interest in appealing.

            Assuming arguendo that Mr. Stone had a duty to consult with the Petitioner

    following his sentencing, the Petitioner would still be unable to satisfy the second

    Strickland prong regarding prejudice.               Under Flores-Ortega, the Petitioner must

    demonstrate that “there is a reasonable probability that, but for counsel’s deficient failure

    to consult with him about an appeal, he would have timely appealed.” 528 U.S. at 483.

    However, as Magistrate Judge Trumble stated in the R&R, the Petitioner waived his right

    to appeal his conviction and sentence, and to challenge his conviction and sentence in

    any other post-conviction proceeding. ECF No. 1301 at 11. Thus, the Petitioner did not

    suffer any prejudice from Mr. Stone’s alleged failure to consult with him on the possibility

    of appealing. 5



    5        The Petitioner argues that the R&R should not “presume” that the appellate waiver forecloses his
    right to appeal because “no one can guess as to what actions the Fourth Circuit would have taken on an
    appeal that was never filed.” ECF No. 1313 at 6. This objection is speculative and does not point the Court
    to any specific error in the R&R. Accordingly, the Court OVERRULES the objection.

                                                        7
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 8 of 10 PageID #: 6434




           This case is distinguishable from Garza v. Idaho, 139 S. Ct. 738 (U.S. 2019), where

    the Supreme Court found that the attorney performed deficiently by failing to file a notice

    of appeal despite the defendant’s express instructions. There, the attorney overrode his

    client’s express instructions to file a notice of appeal, claiming that filing the appeal could

    risk breaching his plea agreement because he had waived his right to appeal. Id. at 743.

    However, the Supreme Court found that “simply filing a notice of appeal does not

    necessarily breach a plea agreement, given the possibility that the defendant will end up

    raising claims beyond the waiver’s scope.” Id. at 746. Furthermore, “it is the defendant’s

    prerogative whether to appeal.” Id. at 748. Accordingly, the Supreme Court held that

    where an attorney “performed deficiently in failing to file a notice of appeal despite the

    defendant’s express instructions, prejudice is presumed ‘with no further showing from the

    defendant of the merits of his underlying claims.’” Id. at 749–50 (quoting Flores-Ortega,

    528 U.S. at 484).

           Here, unlike the defendant in Garza, the Petitioner never expressly instructed Mr.

    Stone to file a notice of appeal. The Petitioner concedes that he never asked Mr. Stone

    to file a notice of appeal, and Mr. Stone’s testimony from the evidentiary hearing affirms

    that he never received such an instruction. At the hearing, Mr. Stone testified that the

    Petitioner never reached out to him or his office, either by phone or in person, about filing

    an appeal, despite him having Mr. Stone’s contact information and Mr. Stone sending him

    the letter advising him of his right to file an appeal. ECF No. 1272 at 48. Accordingly, the

    Petitioner did not suffer prejudice from Mr. Stone’s failure to file a notice of appeal

    because he did not expressly instruct Mr. Stone to file the appeal.




                                                  8
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 9 of 10 PageID #: 6435




          B. Second Objection – Mitigating Factors Claim

          Next, the Petitioner objects to the R&R’s recommendation to dismiss the motion’s

    fourth claim because the Court did consider all of the § 3553(a) sentencing factors prior

    to imposing sentence. ECF No. 1313 at 7. As stated in the plea agreement, the Petitioner

    faced a maximum of 240 months of incarceration. However, at the sentencing hearing,

    the Court sustained the Petitioner’s objection to the application of a three-level

    enhancement for aggravating role, making the Petitioner’s guidelines range 92 months to

    115 months of incarceration. ECF No. 932 at 1. The Court then sentenced the Petitioner

    to 115 months of incarceration, stating “[i]n reaching my decision to the proper sentence

    to be imposed, I did consider all those factors set forth in 18 U.S.C. § 3553(a).” ECF

    No..1113 at 88.

          The Petitioner avers that the Court failed to consider all the § 3553(a) sentencing

    factors because it did not mention his mental health or a “mental interview conducted by

    a Doctor Pate” that found he suffers from severe mental disorder disorders in its

    explanation for imposing the Petitioner’s sentence. Id. at 7–8. However, the R&R clearly

    states that the Petitioner’s fourth claim should be dismissed because the Petitioner’s

    waiver of his appellate and collateral attack rights as part of his plea agreement with the

    Government “include his challenge to the [115-month] sentence” because the sentence

    was within the maximum sentence authorized by law. ECF No. 1301 at 20. To this

    finding, the Petitioner merely notes that he “could have raised these sentencing issues

    on direct appeal had his counsel properly consulted with him.” ECF No. 1313 at 9.

          Here, the Court finds that the Petitioner’s assertion that he “could have” raised his

    claim had his counsel consulted with him too vague and unsupported to constitute an



                                                9
Case 3:16-cr-00050-GMG-RWT Document 1353 Filed 08/19/21 Page 10 of 10 PageID #:
                                   6436


  objection to the R&R’s finding.         Accordingly, the Petitioner’s second objection is

  OVERRULED.

                                      IV. CONCLUSION

        Accordingly, upon careful review of the R&R and the Petitioner’s objections, it is

  the opinion of this Court that Magistrate Judge Trumble=s Report and Recommendation

  [ECF No. 1301 in 3:16-CR-50-11; ECF No. 5 in 3:18-CV-134] should be, and is hereby,

  ORDERED       ADOPTED       for   the    reasons   more    fully   stated   therein.    The

  Petitioner’s Motion to Vacate [ECF No. 1120 in 3:16-CR-50-11; ECF No. 1 in

  3:18-CV-134] is DENIED and DISMISSED WITH PREJUDICE.

        As a final matter, upon an independent review of the record, this Court hereby

  DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

  substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

        This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

  of Court is DIRECTED to transmit a copy of this Order to all counsel of record herein and

  to the Petitioner by certified mail, return receipt requested, at his last known address as

  reflected on the docket sheet.



        DATED: August 19, 2021




                                               10
